Continuation of Advisory Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 2, 8, 9, and 11 were rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al. (Chem. Mater. (1999), 11, 33-35) in view of Lee et al. (Review of Scientific Instruments (2012), 83, 094302, 7 pages) and Ozasa et al. (Surface and Interface Analysis (2008), 40, 579-583). Claims 1-12 were rejected under 35 U.S.C. 103 as being unpatentable over Chernak et al. (Chapter 1 in Methods in Molecular Biology (2013), 1026, 1-20) in view of Lee et al. (Review of Scientific Instruments (2012), 83, 094302, 7 pages) and as evidenced by the Nunc Chamber Slides Brochure (2012, 3 pages). Claims 13-15 were rejected under 35 U.S.C. 103 as being unpatentable over Hribar et al. (Scientific Reports (2015), 5(17203), 1-7) in view of Chernak et al. (Chapter 1 in Methods in Molecular Biology (2013), 1026, 1-20). 

Continuation of Box 3: The proposed amendments will not be entered as they touch on the merits of the case and Applicant has not shown good and sufficient reasons why said amendments are necessary. See M.P.E.P. § 714.12. Furthermore, the proposed amendments do not place the case in better condition for appeal as the proposed amendments would necessarily simplify issues for appeal as the proposed amendments present previously considered limitations in claim 8.

Continuation of Box 12: Applicant’s arguments on pages 6-13 of the reply have been fully considered but not found persuasive of error for the reasons given below.
	On pages 6 of the reply, Applicant alleges that “approximately” as recited in claims 1, 9, and 11 is a definite term. This is not found persuasive of error as Applicant has not pointed out any particular portion of the specification that might otherwise define “approximately” such that any variations in the claimed uniformity are clarified, nor has Applicant proposed to amend the claims to otherwise address the indefiniteness rejection of record. 
On pages 7-8 of the reply, Applicant alleges the obviousness rejection of record over Yonezawa is defective by not teaching a sufficiently specific range. This is not found persuasive of error as “sufficient specificity” is a consideration for anticipation of ranges under 35 U.S.C. § 102 and the claims were not rejected as anticipated by as prima facie obvious under 35 U.S.C. § 103. See M.P.E.P. § 2131.03.
On page 8 of the reply, Applicant alleges that Yonezawa is defective by not teaching the claimed concentration range of the gold nanoparticles. This is not found persuasive of error because Applicant’s arguments rely entirely on In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and appears to ignore other relevant case law and fact patterns that might otherwise render a claimed range prima facie obvious, see M.P.E.P. § 2144.05 in its entirety. In this case, the rejection of record was based on the settle principle of optimization of known result effective variables, and Applicant’s arguments do address the specific rationale set forth by the examiner in the last Office Action.
In response to applicant's argument that Yonezawa is nonanalogous art on pages 8-9 of the reply, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant’s arguments are not found persuasive of error as the arguments appear to ignore the evidentiary teaches of Ozasa that sol-gel TiO2 substrates are inherently capable of culturing cells. Therefore, Yonezawa as evidenced by Ozasa is both in Applicant’s field of endeavor and reasonably pertinent to the particular problem with which the applicant was concerned.
On page 9 of the reply, Applicant alleges that there would be no motivation to optimize the claimed concentration range of the gold nanoparticles in view of Yonezawa. This is not found persuasive of error because Yonezawa is clear that the gold concentration is a result-effective variable with respect to the diameter of the gold nanoparticles, and so the burden remains with Applicant to show the criticality of the claimed gold concentration range.
On page 9 and again on pages 12-13 of the reply, Applicant alleges that the claimed gold concentration range is critical. To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations., see M.P.E.P. § 716.01(b). In this case, the arguments are not found persuasive of error because Applicant has not yet established a nexus between the claimed gold concentration range and any potential unexpected result. Applicant’s reliance on ¶0030 of the specification does not appear to set forth any unexpected result and does not recite the claimed gold concentration range, and so only appears to be a vague allegation of critically without factual support at this time.
On page 10 and again on page 12 of the reply, Applicant alleges that Chernak is defective by not teaching the claimed concentration range of the gold nanoparticles. This is not found persuasive of error because Applicant’s arguments rely entirely on In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and appears to ignore other relevant case law and fact patterns that might otherwise render a claimed range prima facie obvious, see M.P.E.P. § 2144.05 in its entirety. In this case, the rejection of record was based on the settle principle of optimization of known result effective variables, and Applicant’s arguments do address the specific rationale set forth by the examiner in the last Office Action.
In response to applicant's argument that Chernak is nonanalogous art on pages 10-11 of the reply, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant’s arguments are not found persuasive of error as the arguments appear to ignore the express teachings of Chernak that the composition comprising collagen embedded with gold nanorods is capable of culturing cells. Therefore, Chernak is both in Applicant’s field of endeavor and reasonably pertinent to the particular problem with which the applicant was concerned.
On page 11 and again on page 12 of the reply, Applicant alleges that there would be no motivation to optimize the claimed concentration range of the gold nanoparticles in view of Chernak. This is not found persuasive of error because Chernak is clear that the gold concentration is a result-effective variable with respect to the size of the gold nanoparticles, and so the burden remains with Applicant to show the criticality of the claimed gold concentration range.

Conclusion
The proposed amendments will not be entered. Claims 1-15 remain finally rejected as set forth in the Office Action dated 2/16/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean C. Barron/Primary Examiner, Art Unit 1653